   Case
2019    0:19-cv-60270-RKA
     FOREIGN LIMITED LIABILITYDocument
                               COMPANY14-1 Entered
                                       ANNUAL      on
                                              REPORT                                                                    FLSD Docket 05/13/2019
                                                                                                                                          FILED Page 1 of 1
DOCUMENT# M10000004283                                                                                                                                May 01, 2019
Entity Name: OJCOMMERCE , LLC                                                                                                                       Secretary of State
                                                                                                                                                     9145013746CC
Current Principal Place of Business:
11651 INTERCHANGE CIRCLE SOUTH
MIRAMAR, FL 33025


Current Mailing Address:
11651 INTERCHANGE CIRCLE SOUTH
MIRAMAR, FL 33025 US

FEI Number: XX-XXXXXXX                                                                                                      Certificate of Status Desired: No
Name and Address of Current Registered Agent:
WEISS, JACOB
11651 INTERCHANGE CIRCLE SOUTH
MIRAMAR, FL 33025 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:
                         Electronic Signature of Registered Agent                                                                                                                Date

Authorized Person(s) Detail :
Title                  MGR
Name                   WEISS, JACOB
Address                11651 INTERCHANGE CIRCLE SOUTH

City-State-Zip:        MIRAMAR FL 33025




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am a managing member or manager of the limited liability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and
that my name appears above, or on an attachment with all other like empowered.

SIGNATURE: JACOB WEISS                                                                                                 MGR                                                05/01/2019
                        Electronic Signature of Signing Authorized Person(s) Detail                                                                                             Date
